Citation Nr: 0001861	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  93-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a claimed circulatory disorder of the 
lower extremities.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to August 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1992, in which 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for a claimed circulatory disorder of the lower 
extremities.  The veteran subsequently perfected an appeal of 
that decision.  In a decision dated in December 1997, the 
Board of Veterans' Appeals (Board) denied the veteran's 
petition to reopen his claim.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the Board's December 
1997 decision due to a change in the law governing evaluation 
of petitions to reopen, Hodge v. West, 155 F.3d 1356 (1998), 
and remanded the case to the Board pursuant to an Order of 
the Court in response to a Motion to Remand filed by the 
Secretary.  This decision is rendered in response to the 
Order and the instructions contained in the Motion to Remand.

The attorney representing the veteran before the Court 
submitted a Motion to Withdraw as Counsel.  This motion was 
granted by the Board in an August 1999 Interlocutory Order.  
The veteran was notified of his right to appoint new 
representation, but to this date has not indicated a desire 
to do so.

The Board notes that the veteran also perfected appeals of 
the RO's denial of his petitions to reopen his claims of 
entitlement to service connection for bilateral hearing loss 
disability and atopic dermatitis of the feet.  However, in a 
November 1996 rating decision, the RO granted entitlement to 
service connection for these disabilities.  Because the 
benefit sought on appeal has been granted, these issues are 
no longer before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a circulatory disorder of the lower extremities was 
denied by the RO in an August 1988 decision, from which the 
veteran did not perfect an appeal.

2.  The evidence received subsequent to August 1988 is 
relevant to the issue and has not been previously submitted; 
and when reviewed in conjunction with the evidence that had 
been previously submitted it is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  There is no indication in the record that the veteran's 
claimed disorder is related to his period of active service.


CONCLUSIONS OF LAW

1.  The RO's August 1988 rating decision, wherein the 
veteran's petition to reopen his claim of entitlement to 
service connection for a claimed circulatory disorder of the 
lower extremities was denied, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 2.1103, 3.104(a) (1999).

2.  The evidence received subsequent to the August 1988 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for a 
claimed circulatory disorder of the lower extremities.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
circulatory disorder of the lower extremities is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1988 decision the RO denied the veteran's claim 
of entitlement to service connection for a circulatory 
disorder of the lower extremities finding no evidence of a 
current disorder.  No appeal was perfected from this 
decision.  In a December 1992 decision, the RO denied the 
veteran's petition to reopen this claim finding no new and 
material evidence had been submitted.  The December 1992 
decision was appealed.  Consequently, the August 1988 
decision stands as the last final decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court has held that, the first 
determination is whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a)(1999) in order 
to have a finally denied claim reopened.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim it must be determined whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

At the time of the August 1988 decision, in considering the 
veteran's claim, the evidence before the RO consisted of 
service medical records showing no treatment for a 
circulatory disorder of the lower extremities, a December 
1973 VA dermatology examination report which notes no 
circulatory disorder, and statements by the veteran 
concerning his claimed circulatory disorder of the lower 
extremities.

Subsequent to the August 1988 decision, and in accompaniment 
to his petition to reopen his claim of entitlement to service 
connection for a circulatory disorder of the lower 
extremities, the veteran has submitted statements by himself 
and his sister averring that he had foot problems in service, 
private treatment records for the period from 1984 to 1998, 
and VA outpatient treatment records from May 1988.  In 
addition, the record contains the report of a December 1995 
VA vascular examination, and additional service medical 
records.

The newly submitted service medical records do not include 
any treatment for a circulatory disorder or complaints of 
numbness of the lower extremities.  The newly submitted 
medical evidence contains only the following reference to a 
circulatory disorder:

1.  A March 1984 private treatment 
notation that the veteran complained of 
numbness in the feet from frostbite in 
1979.

2.  A May 1988 VA outpatient treatment 
notation of treatment for complaints of 
numbness in the feet.  Skin color was 
good, toes were pink and warm, there was 
good sensation, and dorsalis and pedal 
pulses were palpable.  The diagnosis was 
"questionable circulatory problems, 
possibly due to frostbite."

3.  A June 1989 private entry noting that 
the veteran reported frozen feet in 1973 
while in the army and a recommendation of 
conservative treatment for complaints of 
poor circulation in feet.  Drug therapy 
was tried with little relief and a 
circulatory work-up was recommended.

4.  A June 1993 private treatment 
notation that the veteran complained of 
leg pain and numbness..  He was normal 
from a neurological standpoint, with good 
strength and no real symptoms.  The 
examiner noted that he was trying to get 
disability again.

5.  A December 1995 VA arteries/veins 
examination report with a diagnosis of 
paresthesias of the upper and lower 
extremities.  The examination report 
notes skin temperature to be warm to 
touch, and pink in appearance with good 
pulses in the lower extremities, toe 
color and temperature of feet were good.

Given that the June 1989 and December 1995 evidence indicates 
the possibility of a recent diagnosis of a circulatory 
problem, and in light of the newly submitted service medical 
records, which are relevant to his claim.  The Board finds 
that the veteran has submitted sufficient evidence to reopen 
his claim of entitlement to service connection for a 
circulatory disorder of the lower extremities.

Pursuant to the Court's dictates in Elkins and Winters, the 
Board must now consider whether the veteran's newly reopened 
claim is well-grounded.  The threshold question that must be 
resolved with regard to a claim is whether the veteran has 
met his initial obligation of submitting evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a); Anderson v. 
Brown, 9 Vet. App. 542, 545 (1996); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  
A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat or that his alleged 
circulatory disorder was incurred during combat.  
Accordingly, this provision does not apply to him.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A review of the evidence of record reveals that the veteran 
was not treated for frostbite in service, nor was he treated 
for complaints of numbness in his lower extremities.  This is 
true despite the fact that he was hospitalized for a week in 
service for treatment of skin problems on his feet.  The 
hospitalization records include no mention of numbness or a 
circulatory disorder.  Therefore, there is no evidence of a 
circulatory disorder in service.

Additionally, even if there were such evidence, the post-
service medical evidence contains no mention of relationship 
between his period of active service and his claimed current 
circulatory disorder.  The May 1988 VA outpatient treatment 
notation comes closest, and it merely contains a 
"questionable" diagnosis of a circulatory problem, and a 
"possible" link to frostbite.  It does not identify where 
or when the veteran was exposed to frostbite, and in any 
case, it does not provide a sufficiently conclusive link to 
frostbite to establish a nexus.  

To the extent the veteran is attempting to establish such a 
nexus through lay statements, he is not qualified to do so.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, in the absence of a nexus and evidence that the 
veteran had a circulatory problem in service, the evidence of 
record does not meet the criteria for a well-grounded claim.  
Therefore, the veteran's claim of entitlement to service 
connection for a circulatory disorder of the lower 
extremities is denied.



ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a claimed 
circulatory disorder of the lower extremities, the petition 
to reopen that claim is granted.

Entitlement to service connection for a circulatory of the 
lower extremities is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

